Citation Nr: 0617472	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-34 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE) in June 
1996 and October 1996 RO decisions which assigned a 10 
percent rating for residuals of a gunshot wound to the left 
knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1987 to October 
1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating decision 
which denied a claim that there was CUE in June 1996 and 
October 1996 RO decisions that assigned a 10 percent rating 
for residuals of a gunshot to the left knee.  The veteran 
failed to report for a June 2005 Travel Board hearing.  


FINDINGS OF FACT

1.  A June 1996 RO decision granted service connection and 
assigned a 10 percent rating for residuals of a gunshot wound 
to the left knee.  

2.  An October 1996 RO decision continued the assigned 10 
percent rating for the veteran's residuals of a gunshot wound 
to the left knee.  

3.  Based on the evidence of record and the law as then in 
effect, the June 1996 and October 1996 RO decisions were not 
undebatably erroneous in assigning a 10 percent rating for 
the veteran's residuals of a gunshot wound to the left knee.  


CONCLUSION OF LAW

There was no CUE in the June 1996 and October 1996 RO 
decisions which assigned a 10 percent rating for residuals of 
a gunshot wound to the left knee.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105 (2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Final RO decisions are accepted as correct in the absence of 
CUE.  Where CUE is found in a prior RO decision, such 
decision will be reversed or revised and, for the purposes of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the decision had been made on the date of the prior 
decision. 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law that, when called to the attention 
of later reviewers, compels the conclusion, with which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, it 
must be shown that the correct facts, as they were known at 
the time, were not before the adjudicator (disagreement as to 
how the facts should have been weighed will not suffice) or 
the law in effect at the time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  See Pierce v. Principi, 240 F.3d 1348 
(Fed.Cir. 2001); Baldwin v. West, 15 Vet.App. 302 (2001) and 
13 Vet.App. 1 (1999); Bustos v. West, 179 F.3d 1378 (Fed.Cir. 
1999); Link v. West, 12 Vet.App. 39 (1998); Caffrey v. Brown, 
6 Vet.App. 377 (1994); Damrel v. Brown, 6 Vet.App. 242 
(1994); Fugo v. Brown, 6 Vet.App. 40 (1993); Russell v. 
Principi, 3 Vet.App. 310 (1992).  

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how 
the RO evaluated the facts is inadequate to raise the claim 
of clear and unmistakable error.  See Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

The veteran has alleged CUE in June 1996 and October 1996 RO 
decisions which assigned a 10 percent rating for residuals of 
a gunshot wound to the left knee.  The veteran's 
representative argues that the veteran should have been 
assigned a 10 percent rating under Diagnostic Code 5311 for a 
moderate muscle wound and a 40 percent rating under 
Diagnostic Code 5314 for a severe muscle wound.  The 
representative also alleges that the veteran should have been 
given a separate 10 percent rating under Diagnostic Code 5010 
for traumatic arthritis with limitation of motion.  

In the June 1996 rating action, the RO granted service 
connection and assigned a 10 percent rating under Diagnostic 
Code 5299-5257 for residuals of a gunshot wound, left knee, 
post-traumatic degenerative joint disease of the lateral 
condyle.  The October 1996 rating decision continued the 10 
percent rating.  

A review of the June 1996 and October 1996 RO decisions 
indicate that the RO considered the evidence of record 
including the veteran's service medical records, private 
treatment reports pertaining to the initial treatment and an 
August 1996 VA orthopedic examination report.  The left knee 
findings on the August 1996 VA examination (such as range of 
motion of 0 to 100 degrees, no instability, and X-ray 
evidence of an acute fracture with bullet fragments in the 
lateral tibial plateau and joint compartment, etc.) could be 
interpreted by some reasonable adjudicators as only showing a 
current 10 percent impairment under the rating criteria then 
in effect, including Diagnostic Codes 5003, 5010, 5257, 5260, 
5261, and 5262.  Additionally, the Board notes that 38 C.F.R. 
§ 4.72 (1996), provided that there were locations, as in the 
wrist or tibia, where muscle damage might be minimal or 
damage to tendons repaired by suture, and in such cases 
requirements for severe ratings were not necessarily met.  
The RO apparently concluded that there was no evidence of 
muscle damage due to the gunshot wound and therefore did not 
rate the veteran's left knee disability under Diagnostic 
Codes such as 5311 and 5314.  The Board notes that the 
evidence of record, including an April 1995 medical 
evaluation report during service and the August 1996 VA 
examination report, did not specifically show any muscle 
damage.  The diagnostic impression offered by the Medical 
Evaluation Board in April 1995 was severe post-traumatic 
joint disease of the lateral condyle, left knee.  The report 
of an August 1996 VA orthopedic examination noted that an X-
ray of the left knee revealed an acute fracture and that 
there were bullet fragments in the lateral tibial plateau and 
joint compartment.  The diagnosis was gunshot wound to the 
left knee with involvement of the lateral femoral condyle and 
lateral tibial plateau.  

Such facts could reasonably lead the RO, at the time of the 
June 1996 and October 1996 decisions, to find that the 
veteran's residuals of a gunshot wound of the left knee were 
no more than 10 percent disabling.  Considering the evidence 
available at the time of those RO decisions, and the law then 
in effect, there is nothing to compel a conclusion, to which 
reasonable minds could not differ, that a higher rating than 
10 percent for the veteran's residuals of a gunshot wound to 
the left knee was warranted at that time.  There is no 
undebatable error of fact or law that would have manifestly 
changed the outcome.  The Board can not, by law, review an 
older unappealed decision based on evidence that did not 
exist at the time of the older decision.  

The Board notes that the veteran and his representative 
essentially disagree with how the RO weighed and evaluated 
the evidence in June 1996 and October 1996, and such does not 
support a CUE finding.  A valid claim of CUE requires more 
than a disagreement as to how the facts were weighed and 
evaluated.  See Crippen.  Therefore, the Board finds no CUE 
in the June 1996 and October 1996 RO decisions.  38 C.F.R. 
§ 3.3105 (a).  

CUE claims are based on the evidence of record and law in 
effect at the time of the challenged VA decision, and the 
notice and duty to assist provisions of current law are 
inapplicable to CUE claims.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).


ORDER

The claim of CUE in June 1996 and October 1996 RO decisions 
which assigned a 10 percent rating for residuals of a gunshot 
wound to the left knee, is denied.  



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


